Citation Nr: 1122691	
Decision Date: 06/13/11    Archive Date: 06/28/11

DOCKET NO.  06-35 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to an increased rating for lumbar strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1976 through June 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

This case was previously before the Board in November 2009 and was remanded for the Veteran to undergo a VA examination.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

This case was previously remanded by the Board in November 2009, partly to schedule the Veteran for a VA examination to determine the severity of his low back disorder.  In June 2010, the Veteran was scheduled for the VA examinations. There is a notation in the record that the Veteran failed to report for the examination.

The Board observes that in the November 2006 Substantive Appeal, the Veteran listed his address as on [redacted] in Topsham, Maine.  The November 2009 Board remand was sent to the Veteran at that location.  The Board notes that following the November 2009 Board remand, the RO sent notice to the Veteran of the June 2010 examinations, as well as a December 2010 supplemental statement of the case, to the address on [redacted] in Rome, New York. The December 2010 supplemental statement of the case was returned to the RO as "not deliverable as addressed, return to sender."

There is no change of address form in the claims file that lists a Rome, New York address for the Veteran.  

The Board observes that the United States Court of Appeals for Veteran's Claims (Court) has held that the burden was upon VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  The Board notes that, in this case, it appears that the notice of the June 2010 examination may have been sent to the wrong address. Therefore, it is necessary to remand this claim to ensure that the Veteran receives proper notice of the VA examination.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will send a letter to the Veteran at his current address in Topsham, Maine, and ascertain if the Veteran has received any VA, non-VA, or other medical treatment for a back disorder that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC must then obtain these records and associate them with the claims folder.

2. After the passage of a reasonable amount of time, the Veteran should be afforded a VA examination at the nearest location to his home address, with an appropriate examiner, to determine the symptoms and severity of the service-connected lumbar strain.  The following considerations will govern the examination:

a. The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.

b. All tests and studies deemed necessary by the examiner should be performed, including lumbosacral range of motion testing. 

c. The examiner is requested to specifically identify all disabilities related to the Veteran's service- connected lumbar strain. 

d. The examiner should conduct range of motion testing of the lumbosacral spine (expressed in degrees, with standard ranges provided for comparison purposes). 

e. The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the lumbar spine.  If pain on motion is observed, the examiner should indicate the point at which such pain begins. 

f. The examiner should also indicate whether, and to what extent, the Veteran experiences likely functional loss of the lumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express such functional loss in terms of additional degrees of limited motion of the lumbosacral spine.

g. The examiner should also indicate whether there is any ankylosis of the spine, and if so, whether it is favorable or unfavorable, and the extent of such ankylosis; as well as whether the Veteran has an abnormal gait, and/or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.

h. The examiner should identify any associated neurological deformities associated with the service-connected back disorders. The severity of each neurological sign and symptom should be reported. The examiner should specifically state whether there is any involvement of the sciatic nerve. In this regard, the examiner should discuss whether the Veteran has any neurological impairment which is consistent with incomplete paralysis of the sciatic nerve. If so, the severity of such incomplete paralysis should be described. The examiner should also state whether any neurological impairment is consistent with complete paralysis of the sciatic nerve.

i. The examiner should also state whether the Veteran has intervertebral disc syndrome which results in incapacitating episodes, and if so, the duration of each such episode over the past 12 months should be reported. If intervertebral disc syndrome is found, all symptoms related to the syndrome should be discussed and the frequency of any attacks should be reported. The examiner should note that for VA purposes an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

j. The examiner should also state whether the Veteran experiences muscle spasms, listing of the whole spine to opposite side, positive Goldthwaite's sign, narrowing or irregularity of joint space, and/or abnormal mobility on forced motion.

A complete rationale should be given, in a typewritten report, for all opinions and conclusions expressed.

3. After completion of the above development, the Veteran's claim of entitlement to an increased rating for lumbar strain should be readjudicated. If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


